Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Liu on 5/20/2021.
The application has been amended as follows: 
--Claim 18 -- The  pump  body  assembly  according  to  claim  13,  wherein,  the one  end  of  the partition pin, which is in contact with the baffle, is a curved concave surface with a diameter curvature equal to a diameter curvature of the side wall of the baffle.
Allowable Subject Matter
Claims 3, 5, 7-11, 13, 18-20, 23, 29-35 are allowed.
Claim 3 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a pump body comprises a cylinder having a first cavity and a second cavity, a baffle isolates the first cavity and the second cavity, the baffle includes a first plate body and a second plate body, the first plate body includes a first curved recess and a receiving groove; and the second plate body includes a second curved recess; the second plate body includes a connecting convex at a side facing the first plate body; the second plate body in configured to engage with the first plate body, the first curved recess and the second curved recess define a shaft 
Claim 13 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a pump body comprising an upper flange, a lower flange, an inner cavity of the cylinder, a baffle separate the inner cavity of the cylinder into two working cavities, sliding vane grooves formed in tow working cavities, a side wall of the inner cavity of the cylinder includes a partition pin opening; a partition pin  is embedded in the partition pin opening and is configured to separate the integral groove for the sliding vanes, one end of the partition pin extending into the inner cavity of the cylinder contracts a side wall of the baffle and is sealed with the side wall of the baffle, and two side surfaces of the partition pin contact and are sealed with sliding vanes of the two working cavities. " as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2012/0201685 to Merrill et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/3/2021